Citation Nr: 1731848	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent. 

2.  Entitlement to service connection for bilateral lower extremity rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 as a wheeled vehicle repairman, including service in Vietnam from August 1970 to August 1971 as an intelligence specialist. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal)  with such symptoms such as recurrent distressing dreams, avoidance of crowds, isolation, irritability, hypervigilance, exaggerated startle response, depressed mood, anxiety with uncontrollable shakes, suspiciousness, chronic sleep impairment, intrusive thoughts, feelings of being trapped, explosive anger, nervous behavior, unprovoked fear, and panic attacks on weekly basis.

2.  The Veteran's bilateral lower extremity rash did not manifest during active service and is not attributable to any event or aspect of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for service connection for bilateral lower extremity rash have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran dated January 2012.

Duty to Assist

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.  

In May 2012, the Veteran underwent a VA examination for PTSD.  The Veteran, in his September 2013 VA Form 9, and the Veteran's representative in the January 2016 Informal Hearing Presentation (IHP), assert that the VA examination for PTSD did not properly consider the Veteran's lay statements and symptoms of PTSD, such as panic attacks on a daily basis. 

When the VA undertakes a VA examination or obtains a VA opinion, it must ensure the examination or opinion is adequate.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  A VA examination or opinion is considered adequate when it is based on considerations of the Veteran's prior medical history and provides sufficiently detailed description of the disability so that the Board's evaluation of the claim will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Veteran and his Representative are unclear what lay statements the examiner did not consider.  Both seem to suggest that the Veteran's panic attacks were not considered by the examiner.  It is true that the Veteran's examination for PTSD does not list panic attacks.  However, it is not alleged that the Veteran made statements regarding panic attacks during the examination.  The Veteran specifically states that he has not sought treatment for panic attacks and has issues with telling doctors about his panic attacks.  See August 2013 VA Form 9 ("I have not sought the help of a [d]octor [for panic attacks] because my trust issues are very strong and I am fearful that I might be locked up."); November 2012 Statement in Support of Claim ("I was very uncomfortable talking to the examiner about my PTSD issues.").  The Veteran, therefore, appears to seek a new examination because he did not provide a complete picture of all of his PTSD symptoms in the prior VA examination.  That the Veteran did not fully state his symptoms of PTSD to the VA examiner does not render the examination inadequate, nor does it require the Board to remand because the Veteran did not share pertinent information.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); Jones v. Shinseki, 23 Vet.  App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.").

The VA examiner reviewed the Veteran's file, including the Veteran's service treatment records and VA treatment records.  The VA examiner undertook an in-person examination of the Veteran, documented the Veteran's current medical psychological condition, and provided discussion of the effect of the disability on the Veteran's occupational and social functioning, consistent with the evidence of record.  The Board finds the VA examination report to be thorough, complete, and provide sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Board finds that the examination is adequate, it is further noted that the Board's decision is based on the entirety of the pertinent evidence of record, including the Veteran's statements regarding panic attacks, as shown below.  Therefore, the Board finds that the examination in conjunction with other evidence is adequate for rating purposes.

Additionally, the representative has argued that the examination is too old, having taken place in "May 2012, more than four and a half years ago."  December 2016 Informal Hearing Presentation (IHP) (citing Green v. Derwinski, 1 Vet. App. 124 (1991)).  The representative did not allege worsening of the Veteran's PTSD symptoms or provide any other reason that the VA examination is no longer accurate, besides the mere passage of time.  The Board notes that the mere passage of time does not require VA to provide a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As such, the Board finds that no new VA examination is warranted for the Veteran's PTSD in this case.  The Veteran did not report and the record does not show any treatment or therapy for PTSD.  

For the Veteran's claim for service connection for a bilateral lower extremity rash, the representative stated a VA examination is required.  The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has not provided the Veteran an examination or medical opinion with regard to the Veteran's claim of entitlement for service connection for his bilateral lower extremity rash. 

A VA examination under the standards of McLendon is not warranted in this case.  There is medical evidence and photographs of the Veteran's current lower extremity skin disorder.  However, the service treatment records show that the Veteran received treatment for several minor injuries and disorders during service, including during his tour of duty in Vietnam, but are silent for any chronic lower extremity rash.  In an August 1971 discharge physical examination, the military physician noted no skin abnormalities.  In a section for reporting significant interval history, the Veteran noted and signed a statement that his condition was the same as in the last physical examination, which was upon entry in August 1969 and showed no skin disorders.   Although the Veteran has since reported that he experienced the rash since service, the second element of the criteria for a VA examination is not met because there is no relevant event, injury, or disease that occurred in service.   There is no additional probative lay argument or medical evidence that indicates that the Veteran's rash is attributable to his period of active duty.  

Excepting the aforementioned, neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Increased Rating

The Veteran served as an intelligence specialist assigned to a field artillery unit.  He credibly reported that his base was subject to mortar attacks and that he engaged the enemy in firefights on several occasions.  

PTSD is currently rated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  Specifically, the Veteran, in his August 2013 VA Form 9, stated his symptoms warrant a rating in excess of 10 percent - to at least 50 percent.  

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal retinue behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often,) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in September 2013, the previous versions of the regulations including references to DSM-IV apply.

Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms credible. 

In May 2012, the Veteran underwent a VA examination for his PTSD.  The Veteran was found to have PTSD per DSM-IV.  The Veteran was given a GAF score of 65, with an examiner comment stating that the Veteran has "PTSD symptoms but with environmental adaption in isolated area they are minimized."   The examiner found that the Veteran's "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication."  The Veteran had no other mental disorder and did not have traumatic brain injury.

The examiner reported the Veteran was married, had a prior marriage which ended in divorce, had one child, and remained friends with his ex-wife and has relationships with his grandchildren.  The Veteran was retired and had worked consistently as a mechanic and then a supervisor from the time he left service.  The Veteran had no psychiatric hospitalization nor treatment by a psychologist or psychiatrist, nor does he take any medication.  He did report some counseling for marital discord.  The Veteran did not report substance abuse at the time, but had a history of alcohol abuse.  The examiner reported:  "Beck Depression Inventory which was 17 a mild level of depression.  Mississippi Scale for combat Stress was 113 with a cut score of 107 and mean score for PTSD of 130 Scores are negative for depression and within range for PTSD."

The examiner found that, under the Criterion A, the Veteran witnessed a traumatic event and responded with intense, fear, helplessness, or horror.  The Veteran had re-experienced traumatic events under Criterion B with recurrent distressing dreams, acting or feeling as if the traumatic event were recurring, and physiological reactivity on exposure to cues.  The Veteran had persistent avoidance of stimuli associated with trauma, under Criterion C, including efforts to avoid thoughts feelings or conversations associated with the trauma, efforts to avoid activities places or people that arouse recollections of the trauma, and feeling of detachment or estrangement from others.  Under Criterion D, the Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Under Criterion E, the Veteran above symptoms under Criterion B-D were experienced more than once a month.  Under Criterion F, the Veteran's PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning. 

The Veteran reported additional symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. The examiner additionally reported that the Veteran had "intrusions of explosions of mortars while driving.  Says he avoid[s] crowds of people [and] lives in a fairly isolated area of Idaho[,] which is helpful."

VA treatment records from June 2013 report the Veteran had nightmares and was constantly on guard, watchful, or easily startled; was emotional when talking about Vietnam, but denied depression and did not seek counseling when offered.

Veteran, his ex-wife, and a former employer have submitted lay statements.  The Veteran has submitted a variety of statements.  In an August 2012 statement, the Veteran reported he had: 

[P]anic attacks on a weekly basis and it does not take much for me to go-off on someone as I feel trapped and once I feel trapped I am explosive in my anger and I don't care who it is or what size they are we are going to fight . . . I have had shakes since I left the service and I shook for years from the trauma of war.  I have been through two marriages.

The Veteran, on his VA Form 9 dated August 2013, stated:

I live on a 30 acre piece of property in the mountains with my spouse and I only sleep till 1:00AM and then I have to go outside into the DARK.  This is because of my panic attacks and fear that I feel being inside.  I have no[t] sought treatment for the issue [because] of my [mis]trust of Doctors or anyone else for that matter.

(Original capitalization maintained).   The Veteran additionally stated he avoided crowded buildings and speaking with doctors about problems, because such events create panic attacks and uncontrollable shakes.  See, e.g., November 2012 statement in support of claim.

The Veteran, in a letter dated November 2012, stated that the examiner made him uncomfortable and, as a result, was not completely forthcoming regarding the extent of his PTSD symptoms.

The Veteran's ex-wife submitted a statement in October 2012 which reads in the pertinent part: 

During our marriage, [the Veteran] often displayed nervous behavior and had nightmares when nervous he would often go into rages. To deal with his nervousness and rages he would drink excessively and scratch his legs until they bleed. When he heard helicopters he would display bizarre behavior acting like the helicopters were going to do something to us.

A former employer of the Veteran submitted an undated letter, received November 2012, noting changed behavior after the Veteran returned from Vietnam, namely odd behavior and issues with "a Vietnamese man" who worked nearby, specifically fear that the Vietnamese man "would set a booby trap [and] blow us up." 

The Board concludes that a rating of 30 percent, but not greater, is warranted for the entire period covered by this appeal. 

The Board considered all of the above lay statements and they are competent and credible to report the Veteran's lay observable symptoms of PTSD and are entitled to probative weight, including those statements regarding avoiding crowds, weekly panic attacks, episodes of shaking, and the other issues not reported by the Veteran in his VA examination.

The General Rating Formula for Mental Disorders (including PTSD) provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran has shown social impairment manifested by deficiencies in areas of mood, thinking, and relationships manifested by such symptoms as: recurrent distressing dreams, avoidance of crowds and physically isolating self from other people, detachment from others, irritability, hypervigilance and being on guard constantly, exaggerated startle response, depressed mood, anxiety with uncontrollable shakes, suspiciousness, chronic sleep impairment, disturbances of mood, intrusive thoughts, panic attacks on a weekly basis, feelings of being trapped, explosive anger and fighting, fear of being inside, nervous behavior, bizarre behavior, fear of helicopters and Vietnamese people, and excessive alcohol consumption.  He has some personal relationships, with his wife and ex-wife and grandchildren.  Regarding occupational impairment, prior to his retirement, his supervisor noted that after service in Vietnam, the Veteran displayed a sad mood, dropped tools, and was distressed when working near a janitor of Vietnamese descent.  However, the supervisor did not indicate that the Veteran was unable to perform his duties because of these or any other PTSD symptoms.  The Veteran is retired after a full working career, with no apparent gaps in employment, and with no indication in the record of an inability to perform occupational duties because of PTSD.

The Board also notes that the Veteran's GAF score of 65 in his VA examination.  The Veteran's GAF scores reflect mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well, with some meaningful interpersonal relationships.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 30 percent rating and does not reflect a higher degree of occupational and social impairment.

The Board finds that, throughout the appeal period, a disability rating of 30 percent, but not higher, is warranted for the Veteran's service-connected PTSD.  Based on the weight of the evidence, the Board finds that the Veteran's symptoms of PTSD are not of the severity, frequency, and duration to result a higher rating.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).

Service Connection

The Veteran has claimed that his rash has existed since service.  See, e.g., Veteran's November 2012 Correspondence ("I have had this rash ever since Vietnam.").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As an initial matter, there is some evidence of record that the Veteran was in combat.  See February 2012 Statement in Support of Claim for Service Connection for PTSD ("We were attacked on several occasions and we had to engage the enemy.").  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); 38 U.S.C.A. § 1154(b).  

However, as a threshold matter, to establish the evidence of incurrence of a disease in combat, the Veteran must present "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  See Colette v. Brown, 82 F.3d 389 (1996).  Such would include "[c]redible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in or aggravated by service."  Id.  As the Veteran has not claimed that his rash occurred in combat, the application of 38 U.S.C.A § 1154(b) is not appropriate.  Even accepting that the Veteran alleged a rash begun in combat, which he has not, he would still require evidence of nexus between a rash in service and the current rash.  See Clyburn v. West, 12 Vet. App. 296 (1999).  No such evidence beyond his own statements is of record.

The Veteran has an eczematous rash on his lower extremities.  See June 2011 VA treatment record.  However, the Veteran's service treatment records do not report any treatment or mentions of a rash.  His separation August 1971 Report of Medical Examination for report the Veteran's feet, lower extremities, and skin are all reported as normal.  There is no Report of Medical History at separation, but as noted above, the Veteran did not report a history of chronic skin rash but rather referred only to no change from his last examination in which he denied any skin disorders.  

Besides the Veteran's statements stating his rash has existed since service, he has submitted an October 2012 statement from his ex-wife, who he married in June 1974, several years after he left service.  This October 2012 statement from the ex-wife states that "[t]o deal with his nervousness and rages he would drink excessively and scratch at his legs until they bleed."  In other words, this is a statement regarding a reaction to "nervousness" and has no mention of a rash.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his rash symptoms, such as itching or irritated skin. 

However, such statements warrant low probative weight because they are not consistent with his service treatment records and the Report of Medical Examination at separation, which was prepared by a physician with an entry by the Veteran.  Additionally, there are no lay statements from the Veteran or others suggesting the incurrence or a cause for the rash until after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the Board may consider the absence of medical complaints or treatment over prolonged periods of time).

For the above reasons, the preponderance of evidence is against a finding of service connection for bilateral lower extremity rash.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating for PTSD of 30 percent, but no higher, is granted.

Service connection for bilateral lower extremity rash is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


